 

. Case 2:19-mj-00515-MAT Document 3 Filed 01/31/20 Page 1of5
CERTIFIED TRUE COPY oa
: LIAM M. McCOOL ©
AO 93 (Rev. 12/09) Search and Seizure TERED Midler. US. District Court :

3

    
 
  

    

 

NITED STATES DISTRICT CB
JAN 3} mt for the

AT SEATILE 7 COURT Western District of Washington
CLERKUS- OST NRSHNET Rory et
STERN DISTR!
BY In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

Sixteen (16) Subject Devices described in Attachment A stored in the
Federal Bureau of Investigation, Seattle Field Office, located at 1110 3rd
Ave, Seattle, WA 98101

Deputy Clerk

Case No. MJI9- S15

Name Nee Nee See” Neue Nee’

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the WESTERN District of WASHINGTON
(identify the person or describe the property to be searched and give its location):

See Attachment A, attached hereto and incorporated herein by reference.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment B, attached hereto and incorporated herein by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

 

property.
YOU ARE COMMANDED to execute this warrant on or before Vou-. il, Zot O
(not to exceed 14 days)
C} in the daytime 6:00 a.m. to 10 p.m. wf at any time in the day or night as I find reasonable cause has been

established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Western District of Washington

(name)

 

C7 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) 1 for days (not to exceed 30).

O until, the facts justifying, the later specific date of

Date and time issued: 10/28/2019 9:30 am Mou { AAA
e UV

Judge's signature

City and state: Seattle, Washington ; Mary Alice Theiler, U.S. Magistrate Judge

Printed name and title

USAO #2018R01269

 

 
Case 2:19-mj-00515-MAT Document 3 Filed 01/31/20 Page 2 of 5

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

 

‘Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
SoSVE-BA85qh| osha eden nla
Inventory made in the presence of :
n / a

 

Inventory of the property taken and name of any person(s) seized:

AUN pryeety previoly rected ter sepunte Vamant

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

 

oA. x" officer’. 's signature

Ma wth 7

cee name and title

 

 

 

 
 

oOo Oe IT KD AN BF WH NHN Ye

NY NY NY NY NY NY DN DN Be Be ew em ee ee ee
TaN NM FW YH KF DO ON DN BP WH YH S

ATTACHMENT A
Description of Property to be Searched
The property to be searched includes:

Case 2:19-mj-00515-MAT Document 3 Filed 01/31/20 Page 3 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item Description VBL Evidence
1. One (1) HGST hard drive, S/N: 130325TEA45A3R240BK; 1B2
2. One (1) HGST hard drive, S/N: 130301E20342BM0V3408; 1B3
3. One (1) Hitachi hard drive, S/N: 111223E20B12C7CGLORS; 1B4
4, One (1) Toshiba hard drive w/ power cord, G003250A; 1B5
5. One (1) Seagate hard drive w/enclosure, S/N: Z84112WS, S/N: 1B8
NA8TLMTO;

6. Two (2) 4GB Powersticks, Model PSPV1; 1B10
7, One (1) Kodak memory card 8GB w/case, 31295-8GBCSTA; 1B14
8. One (1) ETC hotels thumb drive, 1GB 1011S; 1B15
9. One (1) ETC hotels thumb drive, 1GB 1011S; 1B16
10. One (1) Casa del Mar ETC hotel flashdrive 2GB; 1B17
11. One (1) Transcend Micro SD adapter 32GB, 9181AA32G09QS$2; 1B18
12. One (1) Kingston Technologies hard drive 128GB, 1B21
50026B7726A02E6DE;

13. One (1) iPhone S, rose gold color, Model: A1633; 1B25
14. One (1) iPhone, black, Model: A1778; 1B28
15. One (1) Macbook w/power cord, S/N: COMMNS8TDFDS57; 1B32
16. One (1) iPhone X, black, cracked back 1B33

 

 

 

 

(collectively, the “SUBJECT DEVICES”).
The SUBJECT DEVICES are currently being stored in the Federal Bureau of
Investigation, Seattle Field Office, located at 1110 3™ Ave, Seattle, WA 98101.
This warrant authorizes the forensic examination of the SUBJECT DEVICES for

the purpose of identifying the electronically stored information described in

 

Attachment B.
ATTACHMENT A UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo OH NIN A BP WH NH Be

So NY NY YH HY BHO YN NR Re Re ee a ee ea a
SN WNW FF WH KR DO MHD NH BR WH SF OCS

 

 

 

Case 2:19-mj-00515-MAT Document 3 Filed 01/31/20 Page 4 of 5

ATTACHMENT B
ITEMS TO BE SEIZED
The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed),
photocopies or other photographic form, and electrical, electronic, and magnetic form,
that constitute evidence, instrumentalities, or fruits of violations of 18 U.S.C.
§ 2252(a)(2) (Receipt or Distribution of Child Pornography) and 18 U.S.C.
§ 2252(a)(4)(B) (Possession of Child Pornography), which may be found on the
SUBJECT DEVICES:

1. Any visual depiction of minor(s) engaged in sexually explicit conduct, in
any format or media.

2. Evidence of the installation and use of file-sharing software, and any
associated logs, saved user names and passwords, shared files, and browsing history;

3. Letters, e-mail, text messages, and other correspondence identifying
persons transmitting child pornography, or evidencing the transmission of child
pornography, through interstate or foreign commerce, including by mail or by computer;

4, All invoices, purchase agreements, catalogs, canceled checks, money order
receipts, credit card statements or other documents pertaining to the transportation or
purchasing of images of minors engaged in sexually explicit conduct;

5. Any and all address books, names, lists of names, telephone numbers, and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;

6. Evidence of who used, owned or controlled the SUBJECT DEVICES at the
time the things described in this warrant were created, downloaded, viewed, edited, or
deleted, such as logs, registry entries, saved user names and passwords, documents, and
browsing history;

7. Evidence of malware that would allow others to control any seized digital

device(s) such as viruses, Trojan horses, and other forms of malicious software, as well

ATTACHMENTB UNITED STATES ATTORNEY

, 700 STEWART STREET, SUITE 5220
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo Oo STN WNW BR WO HNO we

NY BO NY NH NY NY HN HO eH em ee
~ NN WN ae Qo NO —_ So wo ao ~~) HN WN wo Oe oS

 

 

Case 2:19-mj-00515-MAT Document 3 Filed 01/31/20 Page 5 of 5

as evidence of the presence or absence of security software designed to detect malware;
as well as evidence of the lack of such malware;
8. Evidence of the attachment to the digital device(s) of other storage devices
or similar containers for electronic evidence;
9. Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from a digital device;
10. Evidence of times the digital device(s) was used;
11. Any other ESI from the digital device(s) necessary to understand how the
digital device was used, the purpose of its use, who used it, and when.
12. Records and things evidencing the use of:
a. Routers, modems, and network equipment used to connect
computers to the Internet;
b. Records of Internet Protocol (IP) addresses used;
C. Records of Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web addresses.

ATTACHMENT B UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
